Case 2:18-cv-02586-AB-RAO Document 104 Filed 09/15/20 Page 1 of 2 Page ID #:1068



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    BRUCE ALLEN,                              Case No. CV 18-02586 AB (RAO)
  12                       Plaintiff,
  13          v.                                  ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED
  14    SCOTT KERNAN, et al.,                     STATES MAGISTRATE JUDGE
  15                       Defendants.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint; the
  18   motions for summary judgment filed by Defendants Scott Kernan, Debbie Asuncion,
  19   S. Morris, A.M. Chen, Gian Hernandez, and Manish Mehta (Dkt. No. 89)
  20   (collectively, “CDCR Defendants”), and by Defendant Iqbal Munir (Dkt. No. 90);
  21   Plaintiff’s Oppositions to the motions for summary judgment and his supporting
  22   exhibits (Dkt. Nos. 92, 94-95, 97-98); CDCR Defendants’ Reply (Dkt. No. 96); the
  23   Report and Recommendation of United States Magistrate Judge (“Report”) (Dkt. No.
  24   102); Plaintiff’s Objections to the Report (Dkt. No. 103); and all of the other records
  25   and files herein. Further, the Court has made a de novo determination of those
  26   portions of the Report to which Plaintiff has objected. The Court is not persuaded by
  27   Plaintiff’s Objections and hereby accepts and adopts the Magistrate Judge’s findings,
  28   conclusions, and recommendations.
Case 2:18-cv-02586-AB-RAO Document 104 Filed 09/15/20 Page 2 of 2 Page ID #:1069



   1         Accordingly, IT IS ORDERED that:
   2         (1) Defendants Kernan, Asuncion, Morris, Chen, Hernandez, and Mehta’s
   3             Motion for Summary Judgment is GRANTED;
   4         (2) Defendant Munir’s Motion for Summary Judgment is GRANTED; and
   5         (3) Plaintiff’s Complaint is dismissed with prejudice.
   6

   7   DATED: September 15, 2020
   8

   9
                                             ANDRÉ BIROTTE JR.
                                             UNITED STATES DISTRICT JUDGE
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                2
